 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuvernoy&Sons, Inc.andBakery&ConfectioneryWorkers International Union of America, LocalNo. 3 and Bakery&ConfectioneryWorkersInternational Union of America,Local 350, Partyin InterestDuvernoy&Sons, Inc.andBakery&ConfectioneryWorkers International Union of America, LocalNo.3,Petitioner.Cases2-CA-11690and2-RC-15034June 30, 1969DECISION, ORDER, AND DIRECTION OFSECOND RUNOFF ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn April 29, 1969, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmativeaction.He also found that theRespondent had not engaged in certain other allegedunfair labor practices and recommended dismissal ofthose allegations of the complaint. In addition, theTrialExaminer found that the Respondent hadengaged in objectionable conduct prior to the runoffelectionheldinCase2-RC-15034,andrecommended that the said election be set aside, allassetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentand theGeneralCounselfiledexceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Duvernoy & Sons, Inc.,NewYork,New York, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.ITISHEREBY FURTHER ORDERED that thecomplaint be, and it hereby is, dismissed insofar asitalleges violations other than those found by theTrial Examiner.IT IS HEREBY FURTHER ORDERED that the runoffelection conducted on November 21, 1968, in Case2-RC-15034, be and it hereby is, set aside.[Direction of Second Runoff Election' omittedfrom publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,NL R.B v. Wyman-Gordon Company,394 F 2d 759Accordingly,itishereby directed thatan electioneligibilitylist,thecontainingnamesandaddressesofallthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 2 within 7 days after the date of issuance of theNotice of Second Runoff Election by the Regional Director The RegionalDirector shallmake the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.TRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTIONS TO AN ELECTIONSTATEMENT OF THE CASESWILLIAMW.KAPELL,TrialExaminer:Case2-CA-11690, a proceeding under 10(b) of the NationalLabor Relations Act, as amended, herein called the Act,was heard at New York, New York, on February 17,1969, with all parties participating pursuant to due noticeupon a complaint' issued by the General Counsel onDecember 30, 1968.2 The complaint, in substance, allegesthatDuvernoy& Sons, Inc , hereafter referred to asRespondentorCompany, engaged in unfair laborpractices in violation of Section 8(a)(1) and (2) of the Actby unlawfulinterrogationof, and promise of an economicbenefit to, an employee and by a threat of economicreprisal to the employeesRespondent in its duly filedanswer denied the commission of any alleged unfair laborpractices.InCase 2-RC-15034, pursuant to a Stipulation forCertificationUpon Consent Election of October 11, anelection was held on November 13, in the unit composedessentiallyofRespondent's office clerical and orderdepartment employees and switchboard operator todetermine whether said employees desired to select Local3 or 350 as their exclusive bargaining representative orwhether they desired no union representation. A tally ofballots cast showed that neither Union nor no unionreceived a majority of the votes cast. A runoff electionwas thereafter conducted on November 21, providing for aselection between either Local. A tally of 30 ballots castindicated 16 votes for Local 350, 14 for Local 3, and 2ballots challenged.' On November 26, Local 3 filed timelyobjections to the election alleging that the Company'sconduct impaired and influenced the employees' freedom'Based upon a charge filed by Bakery&ConfectioneryWorkersInternationalUnion of America,Local No.3, hereafter referred to asLocal 3.'All dates hereafter refer to the year 1968 unless otherwise noted'The challenge by Local 350 to the ballot of employee Migdaha Urquizawas overruled by the Acting Regional Director for Region 2, and at the177 NLRB No. 83 DUVERNOY & SONS, INC.539of choice in the runoff election and requesting that theelectionbe set aside and that a new election be heldThereafter, the heanng on the objections to the runoffelection was consolidated for purpose of hearing with thehearing in Case 2-CA-11690 because the determination ofthemerits of the objections was germane to the issuesraised in the complaint in the latter case.Allpartieswere represented and were afforded anopportunitytoadduceevidence,toexamineandcross-examine witnesses, and to file briefs. Briefs werereceived from the General Counsel and Respondent andhave been carefully considered. Upon the entire record inthe cases, and from my observation of the witnesses, Imake the followingFINDINGS OF FACTICOMMERCERespondent, a corporation duly organized under thelaws of the State of New York, maintains an office andplace of business in the city and State of New York,where at all times material herein it has been engaged intheproduction, sale, and distribution of bread, rolls,cakes, and related productsDuring the past year, whichperiod is representative of its annual operations generally,Respondent, in the course and conduct of its businessoperations, produced, sold, and distributed at its place ofbusiness, products valued at in excess of $50,000, of whichproducts valued in excess of $50,000, were shipped fromsaid place of business in interstate commerce directly toStates of the United States other than the State of NewYork I find, and Respondent admits, that at all timesmaterial herein it has been engaged in commerce as anemployer within the meaning of Section 2(6) and (7) ofthe Act.11THE LABORORGANIZATIONS INVOLVEDRespondent admits, andIfind,at all times materialhereinthatLocals3and350havebeen labororganizationswithinthemeaningof Section, 2(5) of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESAs related above, following the indecisive election onNovember 13, a runoff election was held on November 21between Locals 3 and 350 The complaint alleges that, inviolationofSection8(a)(1)and (2) of the Act,`Respondent (I) throughHaroldSaxe, its treasurer,interrogated an employee concerning how said employeevoted in the first election and promised an employee abenefit in the form of leave to induce that employee tovote for Local 350 in the runoff election, and (2) throughMary Kelleher, also known as Mary Condon, its agentandsupervisor,threatenedanemployee that theemployees would lose their jobs if they voted for Local 3intherunoff election.Respondent denied both thecommission of any violative conduct and also the agencyor supervisory status of Mary Kelleher.A. Agencyand/orSupervisory Status ofKelleherThe undisputed evidence shows that until November 22employeeMigdaliaUrquizaandthereafterherreplacement, Susan Lang, were responsible to Kelleher.Urquiza,who performed office clerical work, spentapproximately half of her time working for Kelleher, theother half was performed for Head Accountant NeumanAlthough Urquiza's work was mostly of a routine nature,shewould adviseKelleherupon completion of anassignmentand at that time would receive a newassignment. Kelleher also switched her from one job toanother,when necessary.When she was faced with aproblem in her work, she consulted Kelleher who reviewedherwork and issued verbal warnings to her if foundunsatisfactory. If Urquiza wished to leave work early, sherequestedpermissionfromKelleherwho used herdiscretion in granting it. In the event that she was unableto report for work, she would call Kelleher. Her workstationwas in a large room where other clericals alsoworked. Her pay, as well as that of her replacement, wascomputed and paid for on an hourly basis and amountedto $86 a week She, as well as the other clericals, puncheda timeclock. It also appears that both Urquiza and Langregarded Kelleher as the boss of their department and thatKelleher was aware of being so regarded.Kelleher, an employee of 20 years, testified that shereceived a weekly salary of $166 25, that she was notdocked for absences due to illness nor paid for overtime,that she did not punch a timeclock, that she shared aprivate office with Head Accountant Neuman, that otheremployees who admittedly were supervisors also were paidweekly salaries and did not punch a timeclock, that shedid not have the authority to hire, fire, or effectivelyrecommend such action, that she was unable to recallwhether she or Saxe recommended that Lang replaceUrquiza, but admitted that she was far more familiar withLang's prior work than Saxe, and that many years agoshe supervised about 10 employees.' Harold Saxe, thecompany treasurer, to whom Kelleher is responsibletestified that she had no final authority to hire or fire,although he would listen to her recommendations as hewould to those of any other employee He admitted thaton an employee payroll register (G C Exh. 2) he made anotation alongside of Kelleher's name to the effect thatshe was a supervisor."The undisputed evidence amply supports findings thatKelleher was charged with the responsibility for, and usedher discretion in, directing the work of Urquiza and Lang,that said employees regarded her as the boss, that likeother supervisors she did not punch a timeclock and waspaid a weekly salary not dependent upon the number ofhours she worked, and that her weekly compensation wasabout double that received by Urquiza or Lang, whopunched a timeclock and were paid on an hourly basis. 1,therefore, conclude that she is a supervisor whose actionsare attributable to Respondent within the meaning of theAct.hearing herein,allparties agreed to the withdrawal of the challenge to herballotThe parties also stipulated that the other ballot, cast by NancyKeller and challengedby Local3 on the ground that she is a supervisor,should not be counted and that her status should not be determined herein'Although paragraph 7 of the complaint sets forth that Respondent'sagents, Russell Duvernoy and Harold, Saxe, by letter and statements to itsemployees informed them of their preference for Local 350 in theforthcoming election, such action is not alleged as unfair labor practicesand claimed by the General Counsel at the heanng to constitutebackground only'In herpreheanngaffidavitto a Board agent shestated that she hadauthorityto discharge an employeeworking underher, that she supervisedone girl and was responsible for getting out her work,and that she andDonald Duvernoy (an admittedsupervisor)were "on a plane of equalauthority "'Kelleher was not listed as an eligible voterfor the electionRespondentclaimedthat she wasa confidentialemployee 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Alleged Interrogationof, and Promise ofBenefit to,UrquizaUrquiza began working for Respondent in 1966, andlefton November 22. She testified that earlier she hadinformedKelleher that she was expecting a baby andwould have to take maternity leave.Kelleher advised herto see Saxe about any possible maternity benefits. OnNovember 19, upon bringing a letter which she had typedfor Saxe to his office, he asked her whether she wanted toknow anything about the Union. When she replied thatshe did not,he stated that he knew that she was involvedwith the girls in the Unions. After denying it, sherecollected that Kelleher had advised her to speak to Saxeabout being entitled to any maternity benefits and shequestioned him about it. Saxe replied, "No, please voteforLocal 350, and I'll see you after the election."According to Saxe, Urquiza spoke to him on November15, and asked whether she was going to get anything uponleaving the Company,and he replied that he would haveto let her know.He explained that he was unable togiveher an immediate answer because the request was unusualand would have to be cleared with President Duvernoy.He thereafter consulted Duvernoy and recommended thatshe should receive an additional sum of money. OnNovember 22, the day after the election, Urquiza eitherwas told that she would receive or was given five-twelfthsof 3 weeks' salary,representingaccrued vacation pay.Saxe also denied that in this conversation he discussed theelection with her. Nor could he recall any conversation onNovember 19 with her.Based on the demeanor of thewitnesses,especially the unsophisticated and guilelesscandor of Urquiza, I credit her testimony.ConclusionsThe General Counsel contends that, in violation ofSection 8(a)(1), Saxe interrogated Urquiza and promisedher a maternity benefit to obtain her support for Local350. Section 8(a)(1) provides that it shall be an unfairlabor practice for an employer to interfere with, restrain,or coerce an employee in the exercise of rights guaranteedby Section7 of the Act.It is well settled that the test ofsuch interference, restraint, or coercion is whether theconduct involved may reasonably be said to tend in thosedirections.RadioOfficers'UnionofCommercialTelegraphersUnion,AFL v. N.L.R.B., 347 U.S.17, 51.In determining that question the impact of Saxe's remarksmust be assessed in the context of the surroundingcircumstances.One indecisive election had been held andanother one, limited to a choice of either Union, wasscheduled to be held shortly.The Company,originallyopposed to any union,had at the time in question a strongantipathy to Local 3 and was campaigningfor Local 350.Saxe's inquiry as to whether Urquiza was involved in theUnions was an attempt to ascertain which Union she wassupporting and/or how she voted in the first election. Herdenial of union involvement was strongly indicative of afear of having to declare her preference.At that point intheir conversation she did not know whether or not shewould receive a maternity benefit.Thus, there wasquestioning by an officer of the Company against abackground of strong opposition to Local 3, there was noassurance against reprisal accompanying the questioning,and the inquiry was directed towards ascertaining theunion sympathies of a particular employee and could notconceivably have served any legitimate purpose. Althoughthe interrogation was not an aggravated nature and wasonly one of two instances of interrogation,' it can not beconsidered isolated or minimal and of little coercive effectin view of its relationshipto the runoff election. Undersuch circumstances, Respondent's conduct violated Section8(a)(1) of the Act. Cf.Bourne v. N.L.R.B.,332 F.2d 47(C.A. 2). SeeStruksnesConstructionCo., Inc.,165NLRB No. 102.When Urquiza inquired about a maternity benefit,Saxe's reply was an unequivocal refusal. However, theGeneral Counsel argues that Saxe's request to see himafter the election neutralized or nullified his refusal andshould be construed as a promise of a maternity benefit toinduce Urquiza to vote for Local 350. I find the GeneralCounsel's contention too tenuous of acceptance andconclude that he failed to substantiate it by thepreponderance of the evidence.C. The Alleged Threat ofReprisal to GeraldineBeltonBelton beganworking for Respondent on September 26as an order clerk. She testified that almost immediatelyafter the employees had been assembled to hear PresidentDuvernoy deliver a speech urging them to repudiate Local3 and to vote for Local 350,` Kelleher walked by her deskand said "I don't understand what's wrong with thepeople here."When Belton asked "What do you mean?"Kelleher stated,"Well, didn't they hear him. Can't theysee that we won't have jobs if Local 3 gets in here?" towhich Belton replied, "yes, I know what you mean."Kelleher testified that she did not recall talking to Beltonafter Duvernoy's speech.Based on the straightforward and convincing manner inwhich Belton testified, her testimony as related above iscredited despite the fact that she is now employed byLocal 3.ConclusionsOn the foregoing credibility findings, I conclude thatKelleher's threat to Belton following Duvernoy's speech,whichatthevery least reflected possible adverseconsequences flowing from a Local 3 victory at theelection,' restrained or coerced Belton in the exercise ofrights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1). I findfurther that Kelleher must havebeen aware of the unsettling effect on the employees ofDuvernoy's speech, and that her followup with a threat ofeconomic reprisal if the employees voted for Local 3 wascalculated to, and did, assist Local 350 to such a point asto transcent the proscription of Section 8(a)(2) of the Act.D. The Alleged Interrogation of Robert K. BrownBrown has been employed by Respondent sinceSeptember 1966. At all times material herein he has beenthe assistant credit manager. He testified that, between thefirst and second elections, Saxe called him into his officeand asked for whom he had voted at the first election.When Brown inquired why he wanted to know, Saxestated that they were trying to ascertain the identity of the'See infra, the interrogationof Robert Brown'Respondent admittedthat Duvernoymade such a speech inthe plant tothe assembled employeeson November19. See,infra,Local 3's contentionthat the speech,inter alta,improperlyinterfered with therunoff election'As indicated above,the speech is not assertedto bean unfair laborpractice DUVERNOY & SONS, INC.two employees who had voted against representation byeitherUnion Brown replied that he had voted for Local350.He explained that this was not necessarily true, andthat he gave his answer because he was in a difficult spotand was worried about ever becoming a full-fledged creditmanager.On cross-examination however, he admittedasking Saxe on some occasions what he thought about theunion business, and that he might have made similarremarks prior to the second election but not on the daySaxe asked how he votedSaxe testified that Brown initiated several conversationswith him in which he expressed a strong dislike for allunions and requested advice about how he should vote inthe runoff election in view of the fact that he could notvote "no union." Saxe also denied ever questioning Brownas to how he voted in the first election, but admittedexpressing the Company's preference for Local 350.Brown's testimony in general was somewhat vague andindefiniteHe impressed me as attempting to preservegood relations with the Company while at the same timeexpressing his disappointment over the way the Companywas treating him concerning his position and the prospectsof advancement to the position of credit manager. I findthat on several occasions he initiated conversations withSaxe concerning the Unions, and requested his opinionabout themHowever, he was positive that in theconversation in which Saxe inquired as to how he voted inthe first election, he did not question Saxe about theUnions. Based on his demeanor concerning that incidentand the plausibility of the alleged inquiry in the light of itsbackground, I credit his testimony as to that conversation.ConclusionsAs noted above in connection with Saxe's questioningof Urquiza, I find that Saxe was similarly attempting toascertain how Brown voted without giving any assuranceagainst reprisal, that his answer was apparently nottruthful for fear of jeopardizing his future, and that theinquiry did not serve any legitimate purpose Under thesecircumstances,Respondent's conduct violated Section8(a)(1) of the Act.IVOBJECTIONS TO THE ELECTION - CASE 2-RC-15034Following the runoff election, Local 3 on aboutNovember 26 filed objections to conduct of Employeraffecting the results of the rerun election, alleging that theEmployer engaged in interrogating and harassing itsemployees with respect to their affiliation with Local 3,disparaging and villifying said Local, threatening job lossand plant shutdown in the event Local 3 won the runoffelection, offering promises of welfare and pension benefitsif the employees repudiated Local 3 and voted for Local350, and urging employees to vote and support Local 350.Local 3 asserted further that said conduct was calculatedto and did impair and influence the employees' freedom ofchoice in the runoff election, and requested that saidelection be set aside and that a new election be held.Thereafter,aboutDecember 30, the Acting RegionalDirector issued a report on the aforesaid objections,stating,interalia,thatfindingswith respect to theobjections necessitate the resolution of credibility andotherissueswhich will be resolved in the unfair laborpractice case and ordered,inter alia,that the hearing onthe objections be consolidated with the hearing on thecomplaint in the unfair labor case. On January 17, 1969,the Regional Director issued a Supplemental Report on541theObjections and Challenged Ballots, wherein the priororder for consolidation was extended to include theresolution of a challenged ballot '°It is undisputed that on November 18, Duvernoy sentthe following letter to the office employees-18November, 68TO OUR OFFICE EMPLOYEES:As you know, the election scheduled for Thursday,November 21, 1968 at 9 30 AM will be between Locals3 and 350. You will not have the opportunity to vote"No Union".Since we are going to be required to have a Union youshould know how we feel about which Union would bebest for you.We have no love for any Union but one thing is clear itisdifficult to imagine how we could live with Local 3, afactoryUnion, that to our knowledge has no laboragreement with any office employees The result of sucha relationship could be Union demands dictated byLocal 3's ignorance of your problems. Demands byLocal 3, which may result in a strike, could force theCompany to cease operating in the City of New York.Apparently the majority of the office employees feelthey need Union representationWe ask that those ofyou who voted for local 3 reconsider your vote, since itvitally affects your own future and the future of thisCompanySincerely yours,/s/RussellE. DuvernoyPresidentItalsoappears that,pursuanttoRespondent'sinstructions, the employees were assembled on November19 during office hours in a large office in the plant wheremany of the clericals worked, and that PresidentDuvernoy made a speech The evidence is somewhat inconflict as to what Duvernoy stated regarding the movingof the plant outside of the metropolitan area in the eventLocal 3 won the runoff election. Urquiza's testimonyindicated that she was not quite sure whether Duvernoysaid he would beunableto operate in New York or mightnot be able to, if Local 3 won the election. According toBelton,Duvernoy said that if Local 3 came in he would beunable to meet their demands, would not be able tooperate in the metropolitan area, and would have to leavethe city. Brown testified that Duvernoy stated that, ifLocal 3 came in, they might possibly have to moveoutside the city limits. Duvernoy testifiedthat in makingthe speech he used a general outline after clearing it withhis attorney, that he urged the employees to vote forLocal 350 because Local 3 lacked experienceindealingwithofficeemployees, that he told them most ofcompetitors' employees were represented by Local 350,that they would not be in a position to meet the excessivedemands of Local 3, and that they "might find it difficultto operate in New York City" if Local 3 represented theoffice workersBasedon the demeanor of the witnesses and the factthat the speech was intended to and did follow the trendor substance of the letter which was sent to the employees,IcreditDuvernoy's testimony as to the contents of hisspeech"As a result of the stipulations (seesupra)made during the hearingconcerning the withdrawal of the ballot challenges,the objections to theelection became the only issues to be resolved in the representation case 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsIn evaluating the interference resulting from specificconduct,the Board does not attempt to assess its actualeffect on the employees, but rather concerns itself withwhether itisreasonableto conclude that the conducttended to prevent the free formation and expression of theemployees' choice. Narrowly stated, the issue is whetherRespondent'sconductviewed in light of all thecircumstanceswent beyond a mere demonstration ofpreference and constituted forbidden support for Local350. The fact that two rival Unions were competing foremployee support created a rather sensitive situation inwhich even slight pressure could assume a decisiveinfluence.In this respect it is significant to note that bothUnions entered into and honored a stipulation that duringthe course of the campaign neither one would be affordedaccess to the Employer's premises. Thus, when theEmployerused its own premisesduringworking time tocampaign on behalf of Local 350, it disturbed the delicatebalance which the Unions sought to establish. "At a timewhen the rival organizations were still in a formativestate,with opinion still divided and no definite decisionreached as to which organization should be chosen, theemployeeswere sensitive to weight thrown by theiremployer in favor of one organization as against another,even though the suggestion of preference be subtle orslight."Elastic Stop Nut Corporation v. N.L.R.B., 142F.2d 371, 375 (C.A. 8), cert.denied323 U.S. 722. Even"slight suggestions as to the employer'schoice betweenunions may have telling effect among men who know theconsequencesofincurringtheemployer'sstrongdispleasure."InternationalAssociation ofMachinistsfSerrickCorp.] v.N.L.R.B.,311U.S. 72, 78." In theinstant case a strong displeasure was clearly expressedboth in Respondent's letter and speech by a predictedinability to work withLocal 3because of the demands itwould make,which might result in a strike or could forcetheCompany to cease operating in New York City.Inferentially,no such problems were envisionedifLocal350 was chosen. The prospects engendered by a Local 3victorywere calculated to convey to the employees thedangersofdesignatingthatUnion.Furthermore,Kelleher's threat to Belton,following Duvernoy's speech,to the effect that the employees would lose their jobs ifLocal 3prevailed in the forthcoming election vividly gaveunmistakeable meaning to the speech.Nor can Respondent claim that its utterances andstatements to the employees were protected by Section8(c) of the Act. The Board has clearly held that Section8(c)has no application to representation cases, andoverruled its prior decisions to the extent that they suggestthat Section 8(c) is applicable to preelection statements."Iconclude that the impact of Respondent's conduct,including its unfair labor practices,". . .was wellcalculated to impress upon the employees that theselectionof [Local3] as their bargaining representativecould only change their conditions of employment forworse."General IndustriesElectronicsCompany, 146NLRB 1139, 1141. I, therefore,conclude that theemployer'sconduct resulted in substantial interferencewith the runoff election and prevented the employees'expression of a free choice in that election.Dal-Tex"It is also significant to note the closenessof the votein both elections;15 to 14in favor ofLocal 350 in the first and 16 to 14in the rerunelection"Dal-Tex Optical Co . Inc,137 NLRB 1782, 1787, fn 11.Optical Co., Inc., supra.Iaccordingly recommend thatthe runoff election be set aside and a new election be held.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent set forth above, occurringin connection with Respondent's operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerceUpon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.2.At all timesmaterial herein, the Unions have beenlabor organizations within the meaning of Section 2(5) ofthe Act.3.By giving unlawful assistance and support to Local350 Respondent has engaged and is engaging in unfairlabor practices within the meaning of Section 8(a)(2) ofthe Act.4.By the foregoing conduct, and by threateningemployees with loss of their jobs if they voted for Local 3and interrogating employees concerning their unionsympathies,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.5.The foregoing unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6.All allegations of the complaint as to which specificfindings of violations have not been made have not beensustained by the preponderance of the evidence.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ishallrecommend that it beordered tocease anddesist therefrom and to take certainaffirmative action necessary to effectuate the policies ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact andconclusions of law and the entirerecord inthe case, IrecommendthatDuvernoy &Sons, Inc., itsofficers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Interferingwith,restraining,orcoercing itsemployees in the exerciseof their statutory rights byinterrogating them concerning their unionsympathies orthreatening them withloss of their jobs in the event theyvote for orselectBakery& ConfectioneryWorkersInternationalUnion of America, Local No. 3, or anyotherlabororganization,astheirbargainingrepresentative.(b) Discouragingsupport ofits employeesfor Bakery &ConfectioneryWorkersInternationalUnion of America,LocalNo.3,orassistingBakery& ConfectioneryWorkersInternationalUnion of America, Local 350, orany otherlabor organizationto become the exclusivebargaining representative of its employees. DUVERNOY & SONS, INC.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)WithholdallrecognitionfromBakery&ConfectioneryWorkers International Union of America,Local 350, as the exclusivebargainingrepresentative of itsemployees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment,orothertermsandconditionsofemployment,unless and untilsuch labor organization shallhavebeen certified by theBoardas the exclusivecollective-bargainingrepresentative of such employees.(b) Post at its plant in New York, New York, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the receipt of thisDecision,what steps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar asitallegesviolations other than thosespecifically found herein."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice in the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board.this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor543RelationsAct,asamended,we herebynotifyouremployees thatWE WILL NOTinterrogate our employeescoercivelyconcerning their union sentiments.WE WILL NOTthreaten our employees with loss oftheirjobsintheeventtheyselectBakery&ConfectioneryWorkersInternationalUnionofAmerica,LocalNo.3,astheirbargainingrepresentative.WE WILL NOTassistor contribute assistance toBakery & Confectionery WorkersInternationalUnionof America, Local 350, orany otherlabororganizationof ouremployees.WE WILL NOT in anylike or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations,to joinBakery & Confectionery WorkersInternationalUnion of America,Local No. 3, or anyother labor organization,to bargaincollectivelythroughrepresentatives of their own choosing,or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any and all such activities,except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the ActWE WILLwithhold all recognition from Bakery &ConfectioneryWorkersInternationalUnionofAmerica,Local350,astheexclusivebargainingrepresentative of our employees for the purpose ofdealing with us concerning grievances,labor disputes,wages, ratesof pay,hours of employment, and otherconditions of employment,unless and until such labororganization shall becertifiedby theBoard as theexclusive representative.All our employees are free to become,remain, or torefrainfrom becoming or remaining members of theUnion or any other labor organizationDatedByDUVERNOY& SONS,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and.must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,36th Floor, 26 FederalPlaza,New York, NewYork 10007, Telephone 212-264-0300.